DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.

Response to Amendments
Acknowledgement is made of Applicant's claim amendments on 1/19/2021. The claim amendments are entered. Presently, claims 1-6, 10-16, and 20-26 are now pending. Claims 7-9 and 17-19 have been cancelled. Claims 1, 3, 5, 10, 11, and 20 have been amended.

Response to Arguments
Applicant's arguments filed on 1/19/2021 have been fully considered. An updated rejection is presented below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 10-16, and 20-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In evaluating subject matter eligibility under 35 U.S.C. §101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim falls within one of the four statutory categories, then the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). 
The Step 2A analysis is broken down into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, or certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, then the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If so, then the evaluation ends and there is no §101 rejection under Step 2A. However, if it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, then the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). 
In Step 2B, if an abstract idea is present within the claim, then any element or combination of elements in the claim must sufficiently amount to significantly more than the abstract idea itself in order to qualify as eligible subject matter under §101. 


Step 1
	Under the first part of the analysis, claims 1-6 recite a system, claims 11-16 recite a method, and claims 20-26 recite a computer program product. Accordingly, these claims fall within the four statutory categories and the analysis now proceeds to Step 2A, Prong 1. 

Step 2A, Prong 1
	Under this step, a determination is made as to whether the claims recite a judicial exception (e.g. mathematical concepts, mental processes, or certain methods of organizing human activity). In this case, the claims are determined to recite a judicial exception as explained below.
Claims 1-6 and 21-23 are analyzed below. Independent claims 11 and 20 are substantially similar to independent claim 1 and thus are rejected for the same/similar reasons as claim 1. Independent claim 11 just adds in a computer device for a processing the method, which still amounts to a mental step that can be performed on a generic computer. See MPEP 2106.04(a)(2)(III)(C). Likewise, independent claim 20 just adds in a computer readable storage media, which still amounts to a mental step that can be performed on a generic computer. See MPEP 2106.04(a)(2)(III)(C).
Dependent claims 12-16 are substantially similar to dependent claims 2-6 and are rejected for the same/similar reasons as claims 2-6. It is also noted that dependent claim 21 is substantially similar to a combination of dependent claims 4-6 and is rejected for the same/similar reasons as those claims. Dependent claims 24-26
Claim 1 recites:
…
program instructions to determine a choice element for a choice block for a message model and message during parsing by the message parser (which amounts to a mental step that can be performed on a generic computer as denoted by the program instructions and a message parser. See MPEP 2106.04(a)(2)(III)(C).); 
…
program instructions to determine that the message has a same set of message properties as a saved set of message properties, said saved set of message properties having an associated choice probability for the determined choice element (which amounts to a mental step that can be performed on a generic computer. See MPEP 2106.04(a)(2)(III)(C).); and 
…
wherein the system is configured to identify a reference set of message properties from all the saved message properties to give an indication of a most probable element option in the choice block (which amounts to a mental step. See MPEP 2106.04(a)(2)(III).), 
…
wherein the identifying [[a]] the reference set of message properties comprises reducing all the message properties to a common set of message properties and a single common message property (which amounts to a mental step. See MPEP 2106.04(a)(2)(III).).




Claim 2 recites:
The message choice model trainer system according to claim 1 further comprising: program instructions to determine that the message properties are different from any saved message properties (which amounts to a mental step that can be performed on a generic computer as denoted by the program instructions. See MPEP 2106.04(a)(2)(III)(C).); and….

Claim 3 recites:
The message choice model trainer system according to claim 1 wherein: program instructions to determine that [[a]] the message has a sub-set of properties that are the same as a sub-set of saved properties (which amounts to a mental step that can be performed on a generic computer as denoted by the program instructions. See MPEP 2106.04(a)(2)(III)(C).; and …. 

Claim 4 recites:
The message choice model trainer system according to claim 1 wherein: the choice probability is a count representing the relative frequency that the choice element has been selected (which amounts to a mental step. See MPEP 2106.04(a)(2)(III).); and ….

Claim 5 recites:
The message choice model trainer system according to claim 1 wherein the determination of a determined choice element for the choice block in [[a]] the message is performed before the message is fully parsed (which amounts to a mental step. See MPEP 2106.04(a)(2)(III).).

Claim 21 recites:
The message choice model trainer system according to claim 1, wherein: 
the choice probability is a count representing a relative frequency that the at least one of the choice elements has been selected (which amounts to a mental step. See MPEP 2106.04(a)(2)(III).), 
... the determination of a determined choice element for the choice block in a message is performed before the message is fully parsed (which amounts to a mental step. See MPEP 2106.04(a)(2)(III).), and ….

Claim 22 recites:
The message choice model trainer system according to claim 21, wherein the message model comprises: 
…, and 
the parsing of the message includes parsing sequential data within the message separated by a comma,6244-401016Appl. No. 15/405,816GB920160056US1 the choice element is separated by a colon so that parsing of the message occurs until the comma is located within the message, the parsing of the message continues until a next comma, and the parsing looks for the colon and then looks for a next colon and sets a location (which amounts to a mental step. See MPEP 2106.04(a)(2)(III).).

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must now be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements 

Claim 1 recites:
A message choice model trainer system for training a choice model for use by a message parser when parsing message model choices, said message choice model trainer system comprising: a processor, a computer readable memory, and a computer readable storage medium associated with a computer device (which amounts to an additional element of applying the judicial exception on a generic computing device. See MPEP 2106.05(f).); 
…
program instructions to create the choice model for use by the message parser in selecting choice options (which amounts to an additional element of applying the judicial exception. See MPEP 2106.05(f).); 
program instructions to fetch details of the determined choice element (which amounts to an additional element of gathering data. See MPEP 2106.05(g).); 
…
program instructions to update the choice probability associated with the saved set of message properties based on the determined choice element (which amounts to an additional element of gathering data. See MPEP 2106.05(g).), 
wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory (which amounts to an additional element of storing data. See MPEP 2106.05(g).), 

wherein the choice model stores the choice options and choice option selections and includes a choice group data model comprising a choice group unique identifier data field, a phase data field, and a reference data field (which amounts to an additional element of storing data. See MPEP 2106.05(g).), and ….

Claim 2 recites:
… program instructions to save the message properties associated with a starting choice probability based on the determined choice element (which amounts to an additional element of storing data. See MPEP 2106.05(g).).

Claim 3 recites:
… program instructions to save the determined sub-set of message properties associated with an adapted choice probability (which amounts to an additional element of storing data. See MPEP 2106.05(g).).

Claim 4 recites:
… the updating the choice probability associated with the saved set of message properties based on the determined choice element comprises incrementing the count (which amounts to an additional element of gathering data. See MPEP 2106.05(g).)



Claim 6 recites:
The message choice model trainer system according to claim 1 wherein all fields prior to the choice block are message properties (which amounts to an additional element of a particular source of data or type of data to be manipulated. See MPEP 2106.05(g).).

Claim 21 recites:
… the updating the choice probability associated with the saved set of message properties is based on the determined choice element incrementing the count (which amounts to an additional element of gathering data. See MPEP 2106.05(g).), 
… all fields prior to the choice block are message properties (which amounts to an additional element of a particular source of data or type of data to be manipulated. See MPEP 2106.05(g).).

Claim 22 recites:
… a message type data field; a version data field; a transaction type; and a choice block data field (which amounts to an additional element of a particular source of data or type of data to be manipulated. See MPEP 2106.05(g).)….

Claim 23 recites:
The message choice model trainer system according to claim 22, wherein: 
the message type data field is for a first string value; the version data field is for a second string value; the transaction type is for a third string value; and the choice block data field is a complex data field that comprises at least one selected from a group consisting of: a payment (which amounts to an additional element of a particular source of data or type of data to be manipulated. See MPEP 2106.05(g).). 

Step 2B 
Based on the Step 2A determination that the claims are directed to a judicial exception, it must now be determined if the claims contain any element or combination of elements that sufficiently amount to significantly more than the judicial exception as stipulated in Step 2B in order to qualify as eligible subject matter under §101. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis.  
Furthermore, the claim limitation elements recited above also correspond to well-known, routine, and conventional activities as described below.

Claim 1 recites:
A message choice model trainer system for training a choice model for use by a message parser when parsing message model choices, said message choice model trainer system comprising: a processor, a computer readable memory, and a computer readable storage medium associated with a computer device (which amounts to an additional element in correlation with a well-understood, routine, conventional activity of applying the judicial exception. See MPEP 2106.05(f).); 

program instructions to create the choice model for use by the message parser in selecting choice options (which amounts to an additional element in correlation with a well-understood, routine, conventional activity of applying the judicial exception. See MPEP 2106.05(f).); 
program instructions to fetch details of the determined choice element (which amounts to an insignificant extra-solution activity that is well-understood, routine, conventional. See MPEP 2106.05(g).); 
…
program instructions to update the choice probability associated with the saved set of message properties based on the determined choice element (which amounts to an insignificant extra-solution activity that is well-understood, routine, conventional. See MPEP 2106.05(g).), 
wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory (which amounts to an insignificant extra-solution activity that is well-understood, routine, conventional. See MPEP 2106.05(g).), 
…
wherein the choice model stores the choice options and choice option selections and includes a choice group data model comprising a choice group unique identifier data field, a phase data field, and a reference data field (which amounts to an insignificant extra-solution activity that is well-understood, routine, conventional. See MPEP 2106.05(g).), and ….

Claim 2 recites:
… program instructions to save the message properties associated with a starting choice probability based on the determined choice element (which amounts to an insignificant extra-solution activity that is well-understood, routine, conventional. See MPEP 2106.05(g).).

Claim 3 recites:
… program instructions to save the determined sub-set of message properties associated with an adapted choice probability (which amounts to an insignificant extra-solution activity that is well-understood, routine, conventional. See MPEP 2106.05(g).).

Claim 4 recites:
… the updating the choice probability associated with the saved set of message properties based on the determined choice element comprises incrementing the count (which amounts to an insignificant extra-solution activity that is well-understood, routine, conventional. See MPEP 2106.05(g).)

Claim 6 recites:
The message choice model trainer system according to claim 1 wherein all fields prior to the choice block are message properties (which amounts to an insignificant extra-solution activity that is well-understood, routine, conventional. See MPEP 2106.05(g).).



Claim 21 recites:
… the updating the choice probability associated with the saved set of message properties is based on the determined choice element incrementing the count (which amounts to an insignificant extra-solution activity that is well-understood, routine, conventional. See MPEP 2106.05(g).), 
… all fields prior to the choice block are message properties (which amounts to an insignificant extra-solution activity that is well-understood, routine, conventional. See MPEP 2106.05(g).).

Claim 22 recites:
… a message type data field; a version data field; a transaction type; and a choice block data field (which amounts to an insignificant extra-solution activity that is well-understood, routine, conventional. See MPEP 2106.05(g).)….

Claim 23 recites:
The message choice model trainer system according to claim 22, wherein: 
the message type data field is for a first string value; the version data field is for a second string value; the transaction type is for a third string value; and the choice block data field is a complex data field that comprises at least one selected from a group consisting of: a payment data field; and a withdrawal data field, and the parsing continues to parse forward for another colon within the message instead of an end of the message having no more colons (which amounts to an insignificant extra-solution activity that is well-understood, routine, conventional. See MPEP 2106.05(g).). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are rejected because, upon a closer examination, it is still unclear how all the message properties can be simultaneously reduced to both a common set of message properties and a single common message property. Applicant had previously stated in the Office Action response dated 9/1/2020 that such actions are permissible since it is recited in specification paragraph [0041]. The citation recites (certain elements bolded and underlined for emphasis): 
“Step 312 includes identifying a reference set of message properties from all the saved message properties to give an indication of the most probable element option in the choice block. This comprises reducing all the message properties to a common set of message properties and/or to a single common message property…. In one example, a trained choice model has a selection of message properties then a single common message property can be identified and saved in the reference field of the example choice model.”
The citation itself just uses the language “and/or” without any further explanation on how a reduction can be performed to simultaneously achieve both a common set of message properties and a single message property. Furthermore, the example provided in the cited claim 1 and the subsequent dependent claims. 
Therefore, the claims at issue are rejected for being indefinite. Applicant is advised to amend claim 1 to either select one of the options or change the “and” to an “or” statement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Gorman et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2015/0186504): describing a message parser for parsing natural language input wherein the parsing can account for choice variations/probabilities in the language, e.g. relational grammar or terms, relative pronouns, etc. 


Van Lunteren (U.S. Pat. No. 7,508,985): describing a XML parsing system that can analyze input streams to determine if there is a match with a pattern in a XML document. Input character strings are compared with stored strings to identify if the two strings match based on characters/patterns in the strings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762.  The examiner can normally be reached on M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/S.H./Examiner, Art Unit 2121                                                                                                                                                                                                        




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121